UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4621


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

RUSSELL WAYNE MILLER,

                        Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00016-RJC-1)


Submitted:   May 29, 2014                       Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, William M. Miller, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                     Russell Wayne Miller appeals from his conviction by a

jury       for        possession     of     a    firearm   in   furtherance      of    drug

trafficking under 18 U.S.C. § 924(c) (2012). *                          Miller asserts

that       the       evidence   at       trial   was   insufficient    to   support      the

jury’s verdict regarding the “in furtherance” element of the

crime.       For the reasons that follow, we affirm.

                     We will decline to overturn a jury verdict if “any

rational trier of fact could have found the essential elements

of   the     crime       beyond      a    reasonable    doubt.”       United    States    v.

Dinkins, 691 F.3d 358, 387 (4th Cir. 2012) (internal quotation

marks omitted), cert. denied, 133 S. Ct. 1278 (2013).                            In order

to convict Miller, the jury was required to determine that he

possessed a firearm in furtherance of his offense of possession

of   marijuana           with   intent      to    distribute.     We    held    in    United

States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002), that whether

or   not         a    firearm   is       used    “in   furtherance”    of   a   crime     is

“ultimately a factual question” entrusted to the fact-finder.

We noted in Lomax several factors that a jury might consider in

deciding whether there was a connection between the possession

of a firearm and a drug trafficking crime, including inter alia

       *
       Miller was also convicted of possession of marijuana with
the intent to distribute.   However, he does not challenge this
conviction on appeal.



                                                  2
the accessibility of the firearm, the type of weapon, whether

the weapon is stolen, whether the gun is loaded, proximity to

drugs   or   drug       profits,      and    the    time   and    circumstances         under

which the gun is found.               Id. (noting specifically that firearms

may be used in furtherance of a drug trafficking crime when they

are used for protection of drugs, drug profits, turf, or self).

             In    light       of    these    factors      and    the      entire    record,

sufficient        evidence      was     adduced       at   trial        to    sustain      the

conviction.        Miller admitted that he was growing marijuana that

he   planned      to    sell    and    that    he    possessed        in     his    home   two

firearms     (which      were       easily    accessible         in   his    bedroom)      and

marijuana (in a room across the hall from his bedroom).                                    Both

weapons were loaded when they were found, and Miller admitted he

purchased         and     possessed          the     firearms         for      protection.

Specifically, he obtained the firearms after two prior robberies

in his residence by people who were familiar with his prior drug

dealing.       While      Miller      began    growing     marijuana         after    he   had

already obtained the firearms, the jury could certainly have

concluded that Miller’s continued possession stemmed at least in

part from a perception that his home was an attractive target

for robbers due to the presence of marijuana-growing equipment

and marijuana plants.

             We find unconvincing Miller’s argument that a rational

jury could determine only that the above evidence showed that he

                                              3
possessed both guns and marijuana in the same house.                    While

Miller contends that the guns were purchased for his personal

protection and, thus, unrelated to his marijuana offense, the

jury was free to reject this theory of the case.                   Thus, we

decline to overturn the jury on this quintessentially factual

question.     Id. at 706.     We conclude that the conviction rested

on sufficient evidentiary support.

            Accordingly,     we   affirm   Miller’s       conviction.      We

dispense    with     oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4